Citation Nr: 1028412	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the left wrist with auto fusion, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for service-
connected residuals of liposarcoma, with status post right 
orchiectomy, urethrotomy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In July 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review. 


FINDINGS OF FACT

1.  The Veteran's  post-traumatic arthritis of the left wrist 
with auto fusion is manifested by posttraumatic auto fusion of 
the left wrist in a neutral position, no unfavorable ankylosis in 
any degree of palmar flexion, no ulnar or radial deviation, no 
loss of range of motion due to pain on repetitive use, and no 
objective findings of fatigability, weakness, lack of endurance, 
or incoordination.  

2.  The Veteran's  residuals of liposarcoma, with status post 
right orchiectomy, urethrotomy, and erectile dysfunction, are 
manifested by urinary incontinence requiring the use of four 
absorbent pads per day, under-functioning left testicle, and 
erectile dysfunction without penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent evaluation 
for post-traumatic arthritis of the left wrist with auto fusion 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5214 (2009). 

2.  The criteria for an initial rating of 40 percent, but no 
more, for urinary incontinence as residual to liposarcoma with 
status post right orchiectomy, urethrotomy, and erectile 
dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7518, 7522, 7524 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

For initial rating claims, where, as with the liposarcoma claim 
here, entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in October 2004, July 2008, 
and March 2010 in which the RO advised the appellant of the 
evidence needed to substantiate both of his claims.  The October 
2004 letter notified the Veteran of how to establish entitlement 
to service connection for residuals of liposarcoma, while the 
other two letters notified him of how to establish entitlement to 
an increased rating for this claim.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to include 
what evidence should be provided by him and what evidence should 
be provided by VA.  The July 2008 and March 2010 letters further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the July 2008 and March 2010 letters were 
not issued prior to the initial adjudication of the Veteran's 
claims in February 2005.  His claims, however, were subsequently 
readjudicated in an April 2010 supplemental statement of the 
case. 

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder. 
In particular, the Board notes that the RO obtained the Veteran's 
identified private medical records.

In addition, the Veteran underwent VA examinations in connection 
with his claims in April 2003, November 2004, and December 2008.  
The Board finds that these examination reports are adequate for 
the purpose of determining the claims that are decided herein.  
These examination reports reflect that the examiners reviewed the 
claims folder.  During the examinations, the examiners elicited 
from the Veteran his history of complaints and symptoms, 
conducted thorough examinations, and provided clinical findings 
detailing the examination results.  For these reasons, the Board 
concludes that the reports of the April 2003, November 2004, and 
December 2008 VA examinations provide adequate bases for a 
decision.

Finally, the Board notes that there is some suggestion in the 
record that the appellant's original claims file was apparently 
lost, and thereafter had to be rebuilt by the RO.  The 
reconstructed claims file, however, contains documents that 
provide an ample basis on which to decide this claim, including 
the VA examination reports and written argument submitted by the 
Veteran in support of his claims.   Nevertheless, the Board 
recognizes its heightened obligation to explain its findings and 
conclusions in this case, and to consider carefully the benefit 
of the doubt rule as applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Post-Traumatic Arthritis of the Left Wrist with Auto Fusion

The appellant's service-connected post-traumatic arthritis of the 
left wrist with auto fusion is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which 
applies to claims involving ankylosis of the wrist.  He 
essentially contends that a higher rating is warranted.

Ankylosis is defined as 'immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.'  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated 
Medical Dictionary, 91 (27th ed. 1988).

Full range of motion of the wrist is measured from zero degrees 
to 70 degrees in dorsiflexion or extension, from zero degrees to 
80 degrees in palmar flexion, from zero degrees to 45 degrees in 
ulnar deviation, and from zero degrees to 20 degrees in radial 
deviation.  38 C.F.R. § 4.71, Plate I (2009).

Under Diagnostic Code 5214, ankylosis of the wrist warrants a 20 
percent rating when in a favorable position in 20 degrees to 30 
degrees of dorsiflexion when affecting the minor extremity, as in 
this case.  With ankylosis in any other position, except 
favorable, a 30 percent rating is warranted when it affects the 
minor extremity.  With unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial deviation, a 40 percent 
rating is warranted when it affects the minor extremity.  
Extremely unfavorable ankylosis will be rated as loss of use of 
the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

The Board notes that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  38 C.F.R. § 4.55(c)(2009).

Following a thorough review of the evidence of record, the Board 
must conclude that a rating in excess of 30 percent is not 
warranted for the Veteran's post-traumatic arthritis of the left 
wrist with auto fusion.  The most probative evidence with respect 
to this question appears in the VA examination reports from April 
2003, November 2004, and December 2008.  

According to the May 2003 VA examination report, the Veteran 
noticed increased pain and decreased range of motion in the left 
wrist area, with decreased grip strength of the left hand.  He 
had no voluntary motion of the wrist due to auto fusion.  He 
reported that he was severely limited in the activities he could 
perform with his left hand, and he cited having difficulty 
dressing and washing dishes.  The Veteran's left wrist disability 
did not affect his occupation to the extent that he was retired.  
It was noted, however, that if the Veteran was still working as a 
janitor, he would no longer be able to do any useful activities 
with the left wrist.

On examination, there was no heat, warmth, or soft tissue 
swelling about the left wrist.  There was no active motion or 
passive motion in the left wrist due to auto fusion.  Grip 
strength was 3/5.  There was a swan neck deformity of the left 
index finger proximal interphalangeal joint as well as the 
proximal interphalangeal joint of the third middle finger and the 
fifth finger of the left hand.  Metacarpophalangeal (MCP) joints 
flexed to 90 degrees.  Proximal interphalangeal (PIP) joints of 
the second, third, fourth, and fifth fingers were stiff with 
flexion limited to 45 degrees each.  The Veteran could not make a 
full fist because of limited flexion of the proximal 
interphalangeal joints.  Sensory was intact to the fingertips.  
The thumb opposed to the base of the fourth and fifth digits 
easily and to the distal palmar crease.  Extension of the thumb 
was to 0 degrees.  Adduction of the thumb was to 0 degrees.  
Abduction of the thumb was to 70 degrees.  Extension of the thumb 
was to 0 degrees.  The metatarsophalangeal (MTP) joint of the 
thumb flexed to 50 degrees.  

The examiner assessed severe posttraumatic arthritis of the left 
wrist with auto fusion.  The examiner noted there was no 
additional loss of range of motion due to pain or flare up of 
pain because the wrist was fused.  There was 20 percent 
additional loss of functional capability due to flare up of pain 
of the left wrist when the Veteran attempted to do something more 
than he should with the wrist, causing him to be unable to use 
the hand and wrist for quite a period of time until the pain 
subsides to baseline.  

The findings noted during the November 2004 VA examination report 
are the same as those noted in April 2003, including the DeLuca 
factors of 20 percent decrease in endurance, speed, and 
coordination with repetitive use.

The December 2008 VA examination report reflects the Veteran 
reported that increasing pain was developing in the flexor aspect 
of the left wrist and forearm since the last rating examination.  
He reported pain of at least 3/10 and averaging 5/10, with flare 
ups that can occur daily with activity, last for several hours, 
and reach a severity of 9/10.  The Veteran complained of 
weakness, stiffness, swelling of the hand at the base of the 
palm, and warmth.  He was not sure about redness.  There was no 
instability and no additional locking of the wrist.  It was noted 
that the wrist is auto-fused in a neutral position.  The Veteran 
complained of fatigue of the hand.  Precipitating factors of pain 
are movement of the fingers and the hand, causing soreness in the 
flexor muscles.  Alleviating factors are stopping use of the hand 
and warm water baths.  The Veteran also reported taking two 
Vicodin in the morning and one in the evening.  He does not have 
any assistive devices for his wrist.  There is no additional 
limitation of motion of the wrist.  

When the Veteran was working as a janitor, he had trouble working 
on lights and ladders, any type of overhead re-lamping of 
fixtures.  He would not climb any higher than a six-foot ladder 
and found it hard to work his buffer.  He retired after an on-
the-job injury at work that was not related to his wrist.  He 
reported that he avoids using his wrist as much as he can when 
performing daily activities.  He avoids grabbing with the left 
hand and tends to drop things from his left hand.  

On examination, it was noted that the Veteran's wrist is auto-
fused at 0 degrees, neutral position.  There was no palmar 
flexion, dorsiflexion, radial or ulnar deviation.  His wrist was 
ramrod straight.  There was no heat, redness, or soft tissue 
swelling about the left wrist.  A swan neck deformity of the 
index, middle, ring, and fifth fingers of the PIP joints was 
noted.  Grip strength was 3/5.  His MTP joints flexed to 90 
degrees, while PIP joints of the second, third, fourth and fifth 
digits flexed to 45 degrees.  Sensation was normal to light touch 
and pressure in the fingertips.  The Veteran could oppose his 
thumb to the base of the fourth and fifth digits easily, and with 
more difficulty to the index and middle fingers.  Extension of 
the thumb was to 0 degrees, abduction was to 70 degrees, 
extension was to 0 degrees, and the MCP joint flexed to 50 
degrees.  The Veteran could oppose the thumb to the tip of each 
finger and to the pads of each finger with the thumb pad of the 
left hand.  There was an approximately 0.5 centimeter gap between 
the tips of the fingers and the transverse palmar crease.  

The examiner diagnosed posttraumatic auto fusion of the left 
wrist in a neutral position.  She found no unfavorable ankylosis 
in any degree of palmar flexion or with ulnar or radial 
deviation.  She noted that there was a 0 degree loss of range of 
motion due to pain on repetitive use based on three repetitions.  
There were no objective findings of fatigability, weakness, lack 
of endurance, or incoordination.  No factor had a primary 
functional impact on the Veteran's left wrist.  The functional 
impairment was noted to be due to weakness of the hand causing 
pain in the flexor aspect of the left wrist with repetitive use.  

As noted above, in order to receive a 40 percent rating for 
ankylosis of the minor wrist, there must be unfavorable ankylosis 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  As expressly noted in the December 2008 VA 
examination report, the Veteran's left wrist is ankylosed in a 
neutral position with no palmar flexion or ulnar or radial 
deviation.  Therefore entitlement to a 40 percent rating is not 
warranted. Nor, in the absence of extremely unfavorable 
ankylosis, may the Veteran receive a rating based on loss of use 
under Diagnostic Code 5125. 

Having determined that a rating in excess of 30 percent is not 
warranted for the wrist itself, the Board will next evaluate 
whether a separate rating may be assigned for any additional 
disability that is part and parcel of the Veteran's service-
connected left wrist disability.  First, as noted above, 38 
C.F.R. § 4.55(c) prohibits the assignment of a separate 
disability rating for weakness in the muscle groups acting upon 
the Veteran's ankylosed left wrist.  The Board further notes that 
a rating in excess of 30 percent is not available under any 
diagnostic code that may potentially be applicable for injury to 
any muscle group of the Veteran's minor wrist.  38 C.F.R. § 4.73, 
Diagnostic Codes 5301 through 5309 (2009).  Furthermore, there is 
no evidence of painful scarring or neurological disability that 
warrants a separately compensable rating.

The Board will next consider whether separate evaluations are 
warranted for impairment of the Veteran's fingers as a result of 
his left wrist disability.  In the absence of evidence of 
ankylosis of the fingers, the only ratings that are potentially 
applicable are found under 38 C.F.R. § 4.73, Diagnostic Codes 
5228 and 5229 (2009).  Diagnostic Code 5228 rates limitation of 
motion of the thumb, while Diagnostic Code 5229 ratings 
limitation of motion of the index or long fingers.  

Diagnostic Code 5228 assigns a 10 percent rating evaluation for a 
gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb 
pad and the fingers with the thumb attempting to oppose the 
fingers.  A 20 percent rating evaluation is assigned when there 
is a gap of more than 2 inches (5.1 centimeters) between the 
thumb pad and the fingers with the thumb attempting to oppose the 
fingers. 

Diagnostic Code 5229 provides a 10 percent rating where the 
evidence demonstrates limitation of motion of the long (middle) 
finger with a gap of 1 inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  

First, the Board finds that a separate compensable rating is not 
warranted for a disability of the left thumb.  As noted above, a 
compensable evaluation requires there to be at least a gap of  
2.5 centimeters between the thumb pad and the fingers while 
attempting to oppose the fingers.  The VA examination reports as 
discussed above do not demonstrate any such limitation of motion.  
The April 2003 report expressly notes that the Veteran was easily 
able to oppose his thumb to the bases of the fourth and fifth 
digits.  The more thorough December 2008 VA examination report 
notes easy opposition to the base of the fourth and fifth digits 
and more difficult opposition to the index and middle fingers.  
It was also noted that the Veteran could oppose the thumb to the 
tip of each finger and to the pads of each finger with the thumb 
pad of the left hand.  Therefore, the criteria for a separate 
rating under Diagnostic Code 5228 are not satisfied.

Nor is a compensable rating warranted for limitation of motion of 
the index or long fingers under Diagnostic Code 5229.  The 
December 2008 examination report noted an approximately 0.5 
centimeter gap between the tips of the fingers and the transverse 
palmar crease, while a compensable rating requires a gap of at 
least 2.5 centimeters.  Furthermore, the evidence does not 
demonstrate extension limited to more than 30 degrees, as the 
April 2003 and December 2008 reports both demonstrate flexion of 
MCP joints to 90 degrees and of PIP joints to 45 degrees.  
Therefore, a separate compensable rating is not warranted based 
on limitation of motion of the index or long fingers under 
Diagnostic Code 5229.

In short, the Board finds that entitlement to a rating in excess 
of 30 percent for the Veteran's service-connected post-traumatic 
arthritis of the left wrist with auto fusion is not warranted.  
As the evidence preponderates against the claim, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Residuals of Liposarcoma, with Status Post Right Orchiectomy, 
Urethrotomy, and Erectile Dysfunction

The Veteran currently has a 0 percent disability rating for 
residuals of liposarcoma, with status post right orchiectomy, 
urethrotomy, and erectile dysfunction.  Having noted that the 
Veteran's disability had only been evaluated with respect to the 
right orchiectomy (removal of his right testicle), the Board 
remanded this claim in July 2008 so that all of the residuals of 
the Veteran's disability may be properly evaluated.

The December 2008 VA examination report diagnoses hypogonadism of 
the left testis secondary to radiation treatment for malignant 
liposarcoma of the right testicle, status post excision of the 
right testis.  The examiner noted that the Veteran's left 
testicle is not nonfunctioning, but it is under-functioning as 
manifested by a low testosterone level.  It was noted that the 
Veteran has erectile dysfunction due to hypogonadism from 
radiation exposure to the left testicle.  The Veteran was also 
noted to have stress urinary incontinence and urge incontinence 
with recurrent urinary tract infections due to rerouting of his 
urethra (a urethrotomy behind the scrotum in front of the rectum 
which is a breeding ground for bacteria from the rectum to ascend 
through the urethra into the lower urinary tract.  The Veteran 
was noted to have no outlet obstructive symptoms, but he does 
have voiding dysfunction due to urge incontinence and stress 
incontinence.  The examiner stated that these are the direct 
result of the rerouting of the urethra due to scarring of the 
urethra from radiation treatment for his cancer.  

On examination, the Veteran's penis itself was noted to be normal 
externally and the examiner noted the presence of subcutaneous 
scar tissue in the right inguinal canal.  The Veteran reported 
that he does not urinate down the penis and only has a slight 
mucous-like discharge from it.  It was noted that the Veteran 
uses four Kotex pads of a medium absorbency per day and that 
there are times when he urinates and does not know it.  It was 
also noted that there is no known renal dysfunction and that the 
Veteran voids every two hours in the daytime and at night.  There 
is no hesitancy of urination, and outflow stream behind the 
scrotum was normal.  The Veteran reported that he had not been 
hospitalized in the past year for acute urinary tract disease.  

First, turning to the rating for the status post right 
orchiectomy, the Board notes that the Veteran has a current 0 
percent rating for testis removal under 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2009).  Diagnostic Code 7524 provides a 0 
percent evaluation when there is the removal of one testis and a 
30 percent evaluation for removal of both testes.  Diagnostic 
Code 7523 provides a 0 percent evaluation when there is complete 
atrophy of one testis.  A 20 percent rating is for assignment 
when there is complete atrophy of both testes.  38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2009).  A note to these diagnostic 
codes provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the absence 
or nonfunctioning of the other testis unrelated to service, a 
rating of 30 percent will be assigned for the service-connected 
testicular loss.  

As noted above, the Veteran's left testicle is not 
nonfunctioning, but it is under-functioning, which is manifested 
by a low testosterone level.  Thus, the criteria for a 30 percent 
rating under Diagnostic Code 7524 or a 20 percent rating under 
Diagnostic Code 7523 are not satisfied.  In short, a compensable 
rating for the Veteran's status post right orchiectomy is not 
warranted.

The Board notes, however, that the Veteran is not uncompensated 
for the right orchiectomy.  Rather, the Veteran is already in 
receipt of special monthly compensation for loss of use of a 
creative organ, and erectile dysfunction and the removal of a 
testicle are included among the criteria for special monthly 
compensation.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350 (2009).  

The Board has considered whether a compensable schedular 
evaluation is warranted for the Veteran's erectile dysfunction.  
However, the Board notes that there is no specific disability 
rating for erectile dysfunction.  The closest analogous code 
appears to be 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009), 
which rates deformity of the penis with loss of erectile power.  
The Board can find no other diagnostic code provision that would 
be more appropriate in rating the Veteran's disability.  There is 
no evidence that he has had removal of half or more of his penis, 
or that glans have been removed, such that would warrant 
consideration under Diagnostic Codes 7520 or 7521, respectively.  
Therefore, Diagnostic Code 7522 is most appropriate to rate this 
disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: penile 
deformity and loss of erectile power.  Dorland's Medical 
Dictionary defines deformity as 'distortion of any part or 
general disfigurement of the body; malformation.'  Dorland's 
Illustrated Medical Dictionary 481 (30th ed. 2003).  As noted 
above, the Veteran's penis was found to be normal externally on 
examination in December 2008.  The November 2004 VA examination 
report notes that his penis was smooth without tenderness, 
swelling, or masses.  

The Board notes that the veteran has undergone a urethrotomy; 
however this type of surgery is an 'incision of the urethra, 
usually for relief of a stricture.' Dorland's Illustrated Medical 
Dictionary 1991 (30th ed. 2003).  There is no indication that any 
penile tissue was removed, and no deformity of the penis was 
noted in the above evidence.  Thus, as the Veteran is not shown 
to have penile deformity, the Board finds that a separate 
compensable evaluation for erectile dysfunction is not warranted.  
Consequently, while the condition meets the requirements for 
special monthly compensation for loss of use of a creative organ 
under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), it 
does not approximate the applicable criteria for a compensable 
evaluation under the rating schedule.  Therefore, a separate 
compensable evaluation for erectile dysfunction with deformity of 
the penis is not warranted.  

Finally, the Board will address whether the Veteran's urethrotomy 
warrants a compensable disability rating.  The Board will 
evaluate this disability as urethra, stricture of, by analogy 
under 38 C.F.R. § 4.115b, Diagnostic Code 5218 (2009).  This 
diagnostic code directs that the disability be rated as voiding 
dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage or incontinence, urinary frequency, and obstructed 
voiding, and only the predominant area of dysfunction is to be 
considered for rating purposes.  38 C.F.R. § 4.115a.   

Continual urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than twice a day 
warrants a 20 percent rating.  Required wearing of absorbent 
materials, which must be changed 2 to 4 times daily, warrants a 
40 percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between two 
and three hours, or; awakening to void two times per night day is 
rated 10 percent disabling.  Daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night day is rated 20 percent disabling.  Daytime voiding 
interval of less than one hour, or awakening to void five or more 
times per night, is rated 40 percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  A 
10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or a combination of the following: (1) 
post-void residuals greater than 150 cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Id.

The Board finds that the Veteran's urethrotomy warrants a 40 
percent rating based on urinary incontinence.  Specifically, the 
Board notes that the Veteran reported at his December 2008 VA 
examination that he uses four Kotex pads per day.  His February 
2006 substantive appeal requested a 40 percent rating under 
Diagnostic Code 7518 based on a reported use of at least 4 pads 
per day.  Based upon this information, the Board finds that the 
competent evidence of record reflects that a 40 percent 
disability rating for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress incontinence 
is warranted.  

The Board finds that the preponderance of the competent evidence 
does not establish entitlement to a 60 percent disability rating, 
as the Veteran himself reported needing four pads per day at his 
December 2008 VA examination and has otherwise characterized the 
severity of his disability as most accurately satisfying the 40 
percent rating criteria.  The Board finds that a rating in excess 
of 40 percent is not warranted based on renal dysfunction, as 
this condition is not shown by the evidence of record.  Finally, 
because a rating in excess of 40 percent is not available based 
on obstructed voiding or urinary tract infection, the Board need 
not discuss the presence or severity of either of these symptoms.

In summary, the Board finds that a disability rating of 40 
percent is warranted under Diagnostic Code 7518 for urinary 
incontinence as residual to the Veteran's liposarcoma.  To this 
extent, the Veteran's claim is granted.

The Board also finds that the preponderance of the probative 
evidence of record is against granting separate compensable 
ratings for the Veteran's status post right orchiectomy and 
erectile dysfunction as residual to his liposarcoma.  The Board 
has considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against assigning increased 
ratings for these disabilities, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
this extent, the claim must be denied.

C.  Extraschedular Evaluations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation for the disabilities at issue on 
an extra-schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected post-traumatic arthritis of the left wrist with auto 
fusion and residuals of liposarcoma, with status post right 
orchiectomy, urethrotomy, and erectile dysfunction, are 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's service-connected disabilities 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for her disabilities.  Indeed, the 
record does not reflect that he has been hospitalized for these 
disabilities at any time during the period that is currently on 
appeal.  Additionally, there is not shown to be evidence that 
these disabilities interfere markedly with the Veteran's ability 
to obtain or maintain employment beyond that which is 
contemplated by the current 30 percent and 40 percent disability 
ratings.  The Board finds that the evidence does not demonstrate 
an exceptional or unusual clinical picture beyond that 
contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an increased evaluation for post-traumatic 
arthritis of the left wrist with auto fusion, currently evaluated 
as 30 percent disabling, is denied.

Entitlement to an initial rating of 40 percent, but no more, for 
service-connected residuals of liposarcoma, with status post 
right orchiectomy, urethrotomy, and erectile dysfunction, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


